ANDREW M. KOHLMETZ, OSB #955418
The Law Office of Andrew M. Kohlmetz, LLC
741 SW Lincoln Street
Portland, OR 97201
Tel: (503) 265-8307
Fax: (503) 224-9417
Email: andy@portlandfederaldefense.com

LAURIE BENDER, OSB #881570
Laurie Bender, P.C.
735 S.W. First Avenue, 2nd Floor
Portland, Oregon 97204
(503) 241-7075
Facsimile (503) 241-1768
lbenderlaw@aol.com

ATTORNEY FOR JOSEPH DUANE FOLKERTS




                            IN THE UNITED STATES DISTRICT

                         COURT FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION



 UNITED STATES OF AMERICA,                      3-18-cr-00319 - JO

        Plaintiff,                              UNOPPOSED MOTION TO ALLOW
                                                FILING UNDER SEAL
                vs.

 JOSEPH DUANE FOLKERTS,

        Defendant.



       TO THE COURT AND ALL PARTIES:

       Defendant, Joseph Duane Folkerts, through his undersigned counsel, seeks leave to file

under seal the Defendant’s Motion for Review of Detention and Release on Pretrial Pursuant to


1- UNOPPOSED MOTION TO ALLOW FILING UNDER SEAL
18 U.S.C. § 3142 because there are confidential records and information produced pursuant to a

protective order and other confidential materials that should not be made part of the public

record contained within said document.

        The government, represented by AUSA Steven Mygrant, does not oppose this motion to

seal.

        Respectfully Submitted this26th day of August 2019.


                                             /s/ Laurie Bender
                                             Laurie Bender, OSB #881570
                                             Attorney for Defendant
                                             JOSEPH DUANE FOLKERTS




                                                                                           Laurie Bender, P.C.
2- MOTION TO ALLOW FILING UNDER SEAL                                                        Attorney at Law
                                                                                     735 S.W. First Avenue, 2nd Floor
                                                                                        Portland, Oregon 97204
                                                                                    503 241-7075 FAX 503 241-1768
                                                                                          lbenderlaw@aol.com
                              CERTIFICATE OF SERVICE

     I hereby certify that on the 26th day of August 2019, I served the within MOTION
TO ALLOW FILING UNDER SEAL on:

Ms. Steven Mygrant
Assistant United States Attorney
United States Attorney’s Office
1000 S.W. Third Avenue, Suite 600
Portland, Oregon 97204

by ___ having deposited in the United States Mail at Portland, Oregon a full, true and
correct copy in a sealed envelope with postage prepaid, addressed as shown above, the
last known address for the addressees listed;
by ___ having hand delivered to the attorneys shown above a full, true, and correct copy
of the original.
by √ electronic filing.

                                   /s/ Laurie Bender
                                   Laurie Bender, OSB #881570
                                   Attorney for Defendant
                                   JOSEPH DUANE FOLKERTS




  SOLO – CERTIFICATE OF SERVICE                                                  Laurie Bender, P.C.
                                                                                  Attorney at Law
                                                                           735 S.W. First Avenue, 2nd Floor
                                                                              Portland, Oregon 97204
                                                                          503 241-7075 FAX 503 241-1768
                                                                                lbenderlaw@aol.com
